F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         JUN 28 1999
                                  TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk


RICKEY LAVERN SHEPPARD,

          Plaintiff-Appellant,

v.
                                                       No. 98-7126
JUDY OWEN, Head Nurse, Health
                                                 (E. District of Oklahoma)
Administrator; MICHAEL CODY,
                                                  (D.C. No. 97-CV-249)
Warden; DENNIS COTNER, Head
Administrator; PRICILLA
DRUMMOND, Head Nurse, O.S.P.; C.
CASE, Nurse; GALE SMITH, C/O II,

          Defendants-Appellees.




                             ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Rickey L. Sheppard appeals the district court’s dismissal of his civil rights

complaint brought pursuant to 42 U.S.C. § 1983. In his complaint, Sheppard

asserted that the defendants were deliberately indifferent to his medical needs in

violation of the Eighth Amendment to the United States Constitution. In a

thorough order, the district court noted that the record clearly demonstrated

repeated meetings between Sheppard and prison medical staff and concluded that

in light of the evidence of a “series of sick calls, examinations, diagnoses, and

medication . . . it cannot be said there was ‘deliberate indifference’ to the

prisoner’s complaints.” Smart v. Villar, 547 F.2d 112, 114 (10 th Cir. 1976).

Furthermore, the district court held that Sheppard’s difference of opinion with the

prison medical staff as to the kind and quality of medical care necessary under the

circumstances could not support a claim under § 1983. See McCracken v. Jones,

562 F.2d 22, 24 (10 th Cir. 1977).

      This court has conducted a de novo review of the parties’ briefs and

contentions, the thorough district court order, and the entire record on appeal. In

light of that close review, this court AFFIRMS for substantially those reasons




                                          -2-
set forth in the district court’s order of dismissal dated August 11, 1998.




                                        ENTERED FOR THE COURT:


                                        Michael R. Murphy
                                        Circuit Judge




                                          -3-